On Motion to Dismiss.
The opinion of the Court was delivered by
Manning, J.
The motion is for dismissal because the defendants have never been cited.
The appeal was taken by motion in open court., made and granted the day after the judgment was rendered, and therefore citation was' not necessary.
We might stop here, since that is the sole ground stated in the motion, hut that the meaning was stated at bar to be that a suspensive appeal- bond must be perfected and presented during the same term the motion for that kind of appeal is made.
This is a novel proposition. The Code of Practice gives no countenance to it, nor does any decision of this Court.
The judgment, was rendered Aug. 2,1882, in the court for St. Charles Parish. That term of the court ended August 25th. The judgment there*286fore did not take effect till this last date. Code Prac. Art. 555. Legally the date of the judgment is August 25th, 1882. The appellant had ten days thereafter in which to file his bond. He filed it on that day.
The motion is refused.